TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00578-CR


Salviano Martinez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-204018, HONORABLE DONALD LEONARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant's notice of appeal was filed on October 12, 2007.  After numerous
delays, the reporter's record was filed on August 1, 2008.  Appellant's brief was due in early
September 2008.  On November 11, 2008, almost two months after we sent a late-brief notice,
appellant's attorney filed a motion for extension of time, asking that the deadline be extended
ninety days.  We granted that motion and extended the deadline to December 1, 2008, but the brief
was not filed.  Instead, on January 6, 2009, counsel filed a second motion for extension of time,
asking for an additional forty days to file the brief.  We granted the motion and ordered counsel to
file appellant's brief no later than January 12, 2009.  To date, the brief has not been filed. 
	We therefore abate the cause and remand it to the trial court to hold a hearing in
accordance with rule 38.8 of the rules of appellate procedure.  Tex. R. App. P. 38.8(b)(2), (3).  The
trial court shall hold a hearing immediately to determine whether appellant still wishes to prosecute
his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.  See id. 
If appellant desires to appeal and is indigent, the trial court should make appropriate orders to ensure
that appellant is adequately represented on appeal.  See id.  Following the hearing, the trial court
should order the appropriate supplementary clerk's and reporter's records to be prepared and
forwarded to this Court.  See id.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   February 3, 2009
Do Not Publish